In an action to compel specific performance of an agreement to purchase certain real property, the plaintiffs appeal from an order of the Supreme Court, Kings County (D. Schmidt, J.), dated September 9, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ assertions, “[a] party has an absolute, unqualified right to terminate a contract on notice pursuant to an unconditional termination clause without court *487inquiry into whether the termination was activated by an ulterior motive” (Big Apple Car v City of New York, 204 AD2d 109, 111 [1994]; see A.J. Temple Marble & Tile v Long Is. R.R., 256 AD2d 526 [1998]). Since the unconditional cancellation clause permitted the defendants to cancel the contract for any reason, the cancellation was authorized by the parties’ contract and did not constitute an actionable breach (see A.J. Temple Marble & Tile v Long Is. R.R., supra; J.D.’s Tire & Battery Ctr. v Automobile Club of N.Y., 255 AD2d 361 [1998]; Big Apple Car v City of New York, supra).
The plaintiffs’ remaining contentions either are unpreserved for appellate review or are without merit. Florio, J.P., Friedmann, Townes and Cozier, JJ., concur.